                  Case 19-18488-PGH                Doc 48       Filed 01/21/20         Page 1 of 1


                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       Ft. Lauderdale Division
In re:
Jose Antonio Torres                                                        Case No. 19-18488-JKO
                                                                           Chapter 13
                     Debtor             /


    DEBTOR’S OBJECTION TO NOTICE OF POSTPETITION MORTGAGE FEES,
        EXPENSES AND CHARGES FILED BY BANK OF AMERICA, N.A.

        COMES NOW the Debtor, Jose Antonio Torres, by and through his undersigned counsel,
and files this Objection to the Notice of Postpetition Mortgage Fees, Expenses and Charges filed
by Bank of America, N.A. on January 8, 2020 (the “Notice”) and as grounds therefore would show:

       1. The Notice includes attorney’s fees that are unreasonable and excessive, namely
attorney’s fees totaling $650.00 for filing of a proof of claim, and which appears far above the
amounts customarily charged for such services.

       WHEREFORE, the Debtor respectfully requests that this Honorable Court enter an Order
reducing the fees to $250.00, or to another amount deemed reasonable, and for such other relief as
the Court may deem just and proper.
          I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the Southern
District of Florida and that I am in compliance with the additional qualifications to practice in this Court, as set forth
in Local Rule 2090-1(A).

Dated: January 20, 2020


                                                                  First Legal P.A.
                                                                  Attorney for Debtor(s)
                                                                  1930 Harrison Street Ste. 209
                                                                  Hollywood, FL 33020
                                                                  Sburshteyn@firstlegalpa.com
                                                                  (954) 998-1488


                                                                  By:_/s/ Simona Burshteyn, Esq._____
                                                                     Simona Burshteyn
                                                                     Florida Bar No. 105075
